Citation Nr: 1745163	
Decision Date: 10/11/17    Archive Date: 10/19/17

DOCKET NO.  11-11 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for right ear hearing loss. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Shah, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In May 2013, the Veteran testified at a video conference hearing before the undersigned.  A transcript of the hearing is of record.  

This matter was remanded by the Board in August 2014 and December 2016 for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed before the Veteran's claim on appeal can be decided. 

Pursuant to the Board's December 2016 remand, the Veteran was afforded a VA examination in January 2017.   The examiner was instructed to consider the Veteran's account of when he first noticed hearing loss in his right ear and to provide a complete rationale for the opinion provided.  The examiner diagnosed the Veteran with sensorineural hearing loss in both ears and found that the Veteran's right ear hearing loss was not connected to his service, based on the Veteran's audiometric examination at separation.  The Board finds that the examiner again concluded that the hearing loss was not related to his military service solely because his hearing acuity was within normal limits at separation.  This conclusion is inadequate because a veteran's normal hearing at separation does not necessarily indicate that the Veteran experienced no in-service loss of hearing acuity.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Board notes that there is no indication that the examiner considered the Veteran's lay statements of record documenting his reports of continued symptoms of hearing loss since separation from active service.  

Consequently, the examination report is inadequate, and another examination is necessary.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination, preferably by an examiner who has not previously examined him, to determine the nature and etiology of his right ear hearing loss.  The electronic claims file must be made accessible to, and be reviewed by, the examiner, and the report should note that review.  All tests and studies should be performed, including audiometric testing, and all findings should be set forth in detail.

The examiner must consider the Veteran's account of when he first noticed hearing loss in the right ear.

The rationale for all opinions expressed must be provided.  Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

Is it at least as likely as not (50 percent or better probability) that the Veteran's right ear hearing loss is etiologically related to active service? 

2.  Then, readjudicate the claim on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow an appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






